Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gerald Davis Fuller appeals the district court’s orders granting summary judgment in favor of defendants on Fuller’s 42 U.S.C. § 1983 (2012) complaint, and denying his Fed.R.Civ.P. 59(e) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Fuller v. Shearin, No. 1:14-cv-01474-WMN, 2015 WL 1268168 (D.Md. Mar. 17 & Apr. 27, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.